Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed May 28, 2021, in isolation, are not persuasive.  However, in light of the position raised by the Applicant, the office has reconsidered the suitability of the references to meet the feature.  While the office does not find the constant radial height argument of Applicant to have any teaching against support in the specification, and maintains any position raised in its previous final rejection arguments, the office notes the stress handling feature of L1 is with regards to a hanging stress which can accommodate the various shifts in vibration and position, while the stress applied in A1 is a compressive stress from a torsion of the ring against the shoulder.  There is no indication that the improve rail of L1 would be suitable for this particular stress arrangement within the teachings of L1, and therefore the office must rely on undue hindsight to apply this feature to the system of A1. In particular the varying radius of L1 might render localize stress from torsion over a smaller area increasing the stress on the rail, and while this might be overcome by the curved rails increased stress handling, the decision/discovery of the loss of stress spreading vs increase in stress handling, is not a normal pro/con consideration as they apply to the same feature (stress handling) and thus one of ordinary skill would require experimentation and testing to determine the suitability of this feature, which Applicant has carried out in their invention, and is beyond the scope of obviousness to one of ordinary skill with just the A1 and L1 references without guidance of the Instant Applications work.

The following is an examiner’s statement of reasons for allowance: Given the position reached above, and the clear advantages Applicant has identified an advantage where the height can be varied to zero in some regions to reduce weight, which the pervious references have not considered in even L1, the closest art to varying the radial height, and to vary to increase thickening in stress critical points. This variance in combination with the features of location and structure which force reliance upon arts such as A1 which use torsional/compressive stress and a shoulder, rather than hanging stress from a hook, render the feature inventive over those arts that have continual variants (L1) and those arts that have the appropriate seal and segmented structure (A1) found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745